MacIntyre, J.
This is a companion case of Wise, alias Woods v. State, ante, 363. The briefs of evidence and the three special grounds in the two cases are identical. The evidence shows that the same parties conspired to burglarize the same place, and that the burglaries were perpetrated in the same way. The evidence supports the verdict, and the three special grounds of the motion for a new trial are not meritorious for reasons stated in the other case.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.